Per Curiam.

The motion of the defendants challenges the jurisdiction of the court. It was first granted on certain conditions and on reargument denied. Conditions may not be imposed on the granting of an order to vacate a judgment for lack of jurisdiction. The defendants are entitled to disposition of the question of service.
*728The orders should be reversed, without costs, and motion granted to the extent of remitting the case to the lower court to take testimony on the issue of the service of process on the appellants.
Hofstadter, Steuer and Aurelio, JJ., concur.
Orders reversed, etc.